                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PE1''NSYL VANIA

ROBERT L. HINES, III,
    Plaintiff,

       v.                                              CIVIL ACTION NO. 19-CV-3139

TAMMY FERGUSON, et al,
    Defendants.                                                      FfLED
                                                                     SEP 'l 7 2019
                                              ORDER              KATE BARKMAN, Clerk
                               /.I..                      !!}'          De;:,. Crerk
       AND NOW, this      J4   ~ of September, 2019, upon consideration of Plaintiff Robert L.
Hines Ill's Amended Complaint (ECF No. 7) it is ORDERED that:

        1.     The Amended Complaint is DISMISSED WITH PREJUDICE for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), with the exception of Hines's claims

related to his mail, which will be severed from this case in accordance with paragraph two (2) of

this Order.

       2.      The Clerk of Court is DIRECTED to open a new civil action using a copy of this

Order and a copy of the Amended Complaint filed in this action naming Robert L. Hines, III as

the Plaintiff and naming the following Defendants: (1) Tammy Ferguson; (2) Mandy Sipple; (3)

John Wetzel; and (4) Smart Communications. To the extent Hines seeks to proceed on claims

related to his mail, he must do so in the new civil action rather than in this case.

        3.     The Clerk of Court shall CLOSE this case.

                                               BY THE COURT:




                                               PETRESE B. TUCKER, J.
